DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giro Marsal (ES 2014712) in view of Mercadini (EP 0788974).
Giro Marsal discloses a breathable bag for packaging fruit and vegetable products comprising a tubular mesh casing configured to house the products to be packaged (see Fig. 4), and at least one first band (44) and one second band (45) each arranged on a respective outer face of the casing and joined together at respective ends 
However, Mercadini teaches a similar device teaching a providing a full width second band (4, see Fig. 3) which is attached at multiple locations along its length (7, 8) and that is opposite a narrower first band (see Fig. 3) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to make the second band full width as taught by Mercadini on the packaging bag taught by Giro Marsal, in light of Mercadini expressly teaching having one full width panel and one narrower panel.
It further would have been an obvious matter of design choice to make the different portions of the second band of whatever relative sizes were desired including full width as taught by Mercadini, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Additionally, because Giro Marsal and Mercadini both tubular mesh bags with exterior bands, it would have been obvious to one of ordinary skill in the art to substitute the attached second band taught by Mercadini for the unattached second band taught by Giro Marsal to achieve the predictable result of providing a breathable mesh bag with exterior bands for display, marketing, handling, etc.

Giro Marsal as modified above results in a device wherein the second band is joined to the associated face of the casing in a continuous fashion (see Mercadini Figs. 1, 3); the second band is joined to associated face of the casing by two longitudinal joining strips arranged at or near to the longitudinal edges of said second band (Mercadini 7, 8; Figs. 1, 3); at their ends of mutualAMENDMENT UNDER 37 C. F. R. § 1.111Attorney Docket No.: Q247215 Appln. No.: 16/513,180joining with interposition of the casing, the mentioned first and second bands are flattened and have similar widths (see Giro Marsal Fig. 4); the central portion of the first band has a width that is significantly smaller than the width of the joining ends thereof, with interposition of the casing, with the second band (see Giro Marsal Fig. 4).

Response to Arguments
5.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 25, 2021